DETAILED ACTION
In Applicant’s Response filed 2/28/22, Applicant has amended claims 1-4, 6, 10, 12, 14-17 and 19-20. Currently, claims 1-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Power of Attorney
The Power of Attorney document filed 5/4/18 was not accepted by the Office (see the notice mailed 5/9/18). Therefore, a new Power of Attorney correcting the deficiencies noted in the 5/9/18 notice is required.
 
Claim Objections
Claims 1 and 19 are objected to because of the following informalities requiring appropriate correction:
In claim 1 lines 13-14, “the sleeve” should be amended to recite “the at least one sleeve”.
In claim 19 line 9, “the at least sleeve” should be amended to recite “the at least one sleeve”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Daly (US 2014/0318551) in view of Dye et al (US 2013/0247921).
With respect to claim 1, Daly discloses a drape (drape 10) for use in a surgical procedure (used in craniotomy procedures – para [0003]), comprising:
a top surface (surface shown in fig 4 as the outer surface of drape 10) and an opposite bottom surface (inner surface of drape 10 which faces and is adjacent to the body of the patient during use – patient shown in phantom in fig 4), the bottom surface configured to
contact a first user being a patient (patient P shown in fig 4; the drape covers a patient with an inner surface adjacent to and therefore interpreted as contacting the patient’s body), the top surface configured to engage with a second user being one of a physician and a technician (the outer surface of drape 10 shown in fig 4 includes pockets 58 for holding surgical instruments as described in paragraph [0030] which, inherently, would be used by a physician or technician during a procedure, thus indicating that such a used is capable of engaging with the outer surface of the drape), the top surface and the bottom surface extending between a proximal end and a distal end of the drape (ends 18 and 20; fig 1; para [0024]);
at least one sleeve (tubular sterile sleeve 28; fig 1,4; para [0024-0028]) extending perpendicularly away from the top surface of the drape (as shown in fig 4), the at least one sleeve (28) including an opening (opening 24, 26; para [0024]) accessible from the bottom surface of the drape to an interior of the at least one sleeve (sleeve accommodates/ receives a portion of an imaging system; it is applied by registering the sleeve with a navigation tracker 34 and stabilizer arm 32 and pressing the drape downwardly over these elements to receive them within sleeve – para [0025,0027]; thus, the opening 24,26 is accessed from the bottom surface of drape 10 by the tracker 34 and arm 32 when inserted into the sleeve), and wherein the opening (24, 26) of the at least one sleeve (28) comprises a closed end opposite the opening accessible from the bottom surface of the drape (the free end 31 is located at the end of the sleeve 28  that is opposite to the opening 24, 26 and is “closed” – para [0009]; fig 4).
Daly does not, however, disclose at least one flap extending perpendicularly away from the top surface of the drape, the at least one flap secured at an edge to the top surface of the drape, the at least one flap configured to form a barrier by wrapping around a first device and the at least one sleeve while the sleeve is engaged with a surgical table.
Dye teaches a drape (10; figure 8) for use in a surgical procedure (device is a “surgical drape” used to provide a channel into a sterile operating field – abstract; thus the drape is interpreted as being used in surgical procedures), comprising at least one sleeve (extended sheath 34) extending perpendicularly away from a first surface of the drape (as shown in figure 8 the sheath 34 extends in a perpendicular direction away from side 12 of drape 10); the at least one sleeve including an opening extending from the opposite second surface of the drape to an interior of the at least sleeve (opening 16 extends through the drape 10 from side 14 to side 12 as shown in fig 7A and provides access to the interior of sheath 34); and at least one flap (70; shown in figure 5B) extending perpendicularly away from the first surface (as shown in figures 5A and 5B element 70 rotates to positions where it extends perpendicularly away from side 12 of the drape), the at least one flap secured at an edge to the first surface of the drape (as shown in figs 5A-5B, the element 70 is attached to side 12 of the drape along the left side edge of element 70), the at least one flap configured to form a barrier by wrapping around a first device and the at least one sleeve (element 70 can be used to cover the sheath 34 and thus a device inserted within the sheath when in a closed position as shown in figure 5A and thus is interpreted as forming a barrier when it covers or “wraps” around these elements). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added a flap as taught by Dye to the top surface of the drape of Daly such that the at least one flap is secured at an edge to the surface of the drape and is capable of extending perpendicularly away from the surface and forming a barrier by wrapping around a first device and the at least one sleeve, as taught by Dye, in order to provide a means to hold the sleeve of Daly in a retracted configuration for storage when not in use by closing the flap (as shown in fig 5A of Dye and described in para [0047]) and a means to allow the flap to pivot about the secured edge to position where it extends perpendicularly away from the drape to permit extension of the sleeve for insertion of a device therein during use (as shown in fig 5B of Dye).
Daly in view of Dye does not, however, explicitly disclose that the at least one flap wraps around the device and the at least one sleeve “while the sleeve is engaged with a surgical table”. With regard to this statement of intended use/functional statement, the statement does not impose any structural limitations on the claims distinguishable over the device of Dye which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). In this case, Dye teaches, as shown in figure 8, that the sleeve (sheath 34) is capable of being engaged with a surgical table because as shown in fig 8, the end 54 is inserted through window 26 of the drape for use on the patient and therefore is also capable of contacting the table when inserted through window 26. Additionally, as shown in figure 5B, the flap (70) is hingedly attached to the surface of the drape and therefore is capable of pivoting towards or away from the sleeve (34). Thus, the flap (70) can be pivoted into a position where it contacts sleeve (34) and thereby can be wrapped about the sleeve when a device is contained within the sleeve if so desired to provide additional structural support about the device. Thus, the device of Daly in view of Dye is capable of being used as claimed if one so desires to do so and it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used the at least one flap of the device of Daly in view of Dye such that it wraps around the device and the at least one sleeve while the sleeve is engaged with a surgical table in order to provide additional structural support about a medical device contained within the sleeve.
With respect to claim 2, Daly in view of Dye discloses the invention substantially as claimed (see rejection of claim 1) and Daly also discloses that the opening of the at least one sleeve (opening 24,26) is configured to receive a second device (both a navigation tracker 34 and stabilizer arm 32 are inserted through opening 24, 26 to be received within the sleeve 28; figs 3-4), the second device is configured to engage with the first device prior to the at least one flap being configured to form the barrier (the tracker 34 and arm 32 are interpreted as being connected to each other prior to insertion through the opening into the sleeve). 
With respect to claim 3, Daly in view of Dye discloses the invention substantially as claimed (see rejection of claim 1) and Daly also discloses that the at least one sleeve (28) includes at least one projection extending from a base of the at least one sleeve to a first free end (as shown in fig 4, the sleeve comprises a channel/tube that extends from the base of the sleeve at open end 30,31 where it connects to opening 24, 26 to the free end 31; para [0024]), wherein the first free end (31) is configured to be engaged by the second user for maneuvering the at least one sleeve over a second device (end 31 is interpreted as being maneuvered by a user during deployment of the drape to cover tracker 34 as shown in figs 3-4 and described in para [0027-0028]).
With respect to claim 4, Daly in view of Dye discloses the invention substantially as claimed (see rejection of claim 1) and Daly also discloses that the at least one sleeve (28) includes a first sleeve and a different second sleeve (figs 1 and 4 show the drape including two separate sleeves 28), the first sleeve spaced apart from the second sleeve on the top surface of the drape (as shown in figs 1 and 4), and wherein the first sleeve includes a first opening (opening 24; para [0024]) that extends from the bottom surface of the drape to a first interior of the first sleeve (sleeve accommodates/ receives a portion of an imaging system; it is applied by registering the sleeve with a navigation tracker 34 and stabilizer arm 32 and pressing the drape downwardly over these elements to receive them within sleeve – para [0025,0027]; thus, the opening 24 is accessed from the bottom surface of drape 10 by the tracker 34 and arm 32 when inserted into the sleeve), the second sleeve includes a second opening (opening 26; para [0024]) that extends from the bottom surface of the drape to a second interior of the second sleeve (sleeve accommodates/ receives a portion of an imaging system; it is applied by registering the sleeve with a navigation tracker 34 and stabilizer arm 32 and pressing the drape downwardly over these elements to receive them within sleeve – para [0025,0027]; thus, the opening 26 is accessed from the bottom surface of drape 10 by the tracker 34 and arm 32 when inserted into the sleeve), and the first sleeve is configured to be placed on a second device (configured to be placed on a tracker and arm 32), and the second sleeve is configured to be placed on a third device (the second sleeve 28 is separate from the first sleeve 28 as shown in figs 1 and 4 and thus is interpreted as being capable of placement on an additional, third device).
With respect to claim 5, Daly in view of Dye discloses the invention substantially as claimed (see rejection of claim 1) and Daly also discloses a first opening corresponding to an incision site on the proximal end of the drape (cranial region 22 is releasably attached to the top region of the patient’s head and thus is interpreted as providing an opening when detached providing access to the head for surgery; see para [0024;0029], the cranial region 22 is interpreted as being at the proximal end of the drape), the first opening positioned between a first sleeve and a different second sleeve (as shown in figures 1 and 4 the cranial region 22 is provided between the two sleeves 28).
With respect to claim 6, Daly in view of Dye discloses the invention substantially as claimed (see rejection of claim 1) and Dye also teaches at least one marking on a surface of the drape, the at least one marking configured to identify position of the first user relative to the drape, the one or more markings positioned by the proximal end of the drape (markings 15 – para [0049]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added at least one marking configured to identify position of the first user relative to the drape, as taught by Dye, to the bottom surface of the drape of Daly such that the at least one marking is positioned by the proximal end of the drape, as in Dye, in order to provide directions to assist with use and/or placement/positioning of the drape (see Dye para [0049]).
With respect to claim 10, Daly in view of Dye discloses the invention substantially as claimed (see rejection of claim 1) and Dye further teaches that the at least one flap includes a first height and the at least one sleeve includes a different second height wherein the first height and the second height comprise a measurement extending perpendicularly away from the top surface of the drape (shown in figs 5B, 7A and 7B). Dye is silent, however, with respect to the specific dimensions of the flap and sleeve and, therefore, fails to disclose that the first height is greater than the second height such that the at least one flap extends beyond a length of the at least one sleeve when both the at least one flap and the at least one sleeve are extended perpendicularly away from the top surface of the drape. However, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the invention, to have constructed the device of Daly in view of Dye such that the height of the flap is greater than the height of the sleeve so that the at least one flap extends beyond a length of the at least one sleeve when both the at least one flap and the at least one sleeve are extended perpendicularly away from the top surface of the drape since such a modification would have involved a mere change in the size of a component which is generally recognized as being within the level of ordinary skill in the art.
With respect to claim 11, Daly in view of Dye discloses the invention substantially as claimed (see rejection of claim 1) and Dye also teaches that the at least one flap (70) includes a front side (faces away from element 34 in figure 5B) and a back side (inner surface of element 70 that is positioned adjacent to element 34 when closed as shown in figures 5A), the back side includes an adhesive tape positioned on at least one edge of the back side (para [0047]; adhesive is interpreted as being located on at least one edge in order to attach the back side of element 70 and hold it in a closed configuration). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified the device of Daly in view of Dye to provide an adhesive tape on at least one edge of the back side of the flap as taught by Dye in order to enable the flap to be held in a closed configuration and thereby maintain the sheath in a compact, retracted configuration for storage when not in use.
With respect to claim 12, Daly in view of Dye discloses the invention substantially as claimed (see rejection of claim 11) and Dye also teaches that the at least one edge of the back side of the at least one flap includes a first edge and a different second edge (element 70 has four side edges as shown in figures 5A and 5B). Dye does not, however, disclose in the embodiment shown in figures 5A and 5B that the adhesive tape positioned on the first edge includes a first length, the adhesive tape positioned on the second edge includes a second length wherein the first length is greater than the second length. Dye does, however, teach in the embodiment shown in figure 6 that the applicator frame 32 can have a rectangular shape (instead of the square shape shown in figures 5A and 5B) which therefore would require a cover also having a rectangular shape where the length of a first edge is greater than the length of a second edge as shown in figure 6 due to the rectangular configuration. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified the device of Daly in view of Dye to change the shape of the cover 70 in the embodiment shown in figures 5A-5B of Dye to have a rectangular shape to match the shape of the frame 32 in figure 6 of Dye thereby resulting in a configuration where the adhesive tape positioned on the first edge includes a first length, the adhesive tape positioned on the second edge includes a second length wherein the first length is greater than the second length since a rectangle is merely one of numerous shapes or configurations a person having ordinary skill in the art would find obvious for the purpose of providing a flap on a drape. 
With respect to claim 13, Daly in view of Dye discloses the invention substantially as claimed (see rejection of claim 12) but does not disclose that the adhesive tape positioned on the first edge is configured to fold back on itself to form a barrier on the drape. However, surfaces covered with adhesive such as the side edges in Dye are interpreted as being capable of attachment to themselves via the adhesive if the edges are folded so that the adhesive surfaces contact one another.  Furthermore, when folded back on themselves, these folded portions form a wall structure that is interpreted as being a barrier since it will provide interruption and/or obstruction to fluids or elements moving across the surface. Since the drape material in Dye is capable of being folded (the drape can be provided as a folded surgical drape as disclosed in para [0064]) the adhesive coated edges are also interpreted as being capable of being folded and, as discussed above, folding the adhesive edges is interpreted as providing a configuration where the edge is folded back on itself. Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have folded the adhesive coated edges of the device of Daly in view of Dye in order to attach the adhesive surfaces to themselves to form a barrier on the drape in order to provide a structure which interrupts or obstructs passage of fluids across the surface of the drape to thereby contain the fluids at a surgical site and prevent contamination of adjacent areas. 
With respect to claim 14, Daly in view of Dye discloses the invention substantially as claimed (see rejection of claim 1) and Daly also discloses that the at least one sleeve (28) includes a first sleeve and a different second sleeve (figs 1 and 4 show the drape including two separate sleeves 28), the first sleeve spaced apart from the second sleeve on the top surface of the drape (as shown in figs 1 and 4). Dye also teaches that the at least one sleeve includes a first sleeve and a different second sleeve (the drape can be configured to include multiple portals 30 – para [0069]; surgical drape 10 can be configured with more than one portal 30 pre-attached – para [0069]; each separate portion will be configured as shown in figure 5A having its own individual sheath 34), the first sleeve is spaced apart from the second sleeve on the top surface (each portal 30 includes a frame 32 as shown in figure 5A which will provide a spacing between one portal 30 and any additional portals 30 in the drape) and the at least one flap includes a first flap and a different second flap (each portal 30 is interpreted as having its own individual flap 70 as shown in figure 5B), the first flap is spaced apart from the second flap on the top surface (each portal 30 and, therefore, the flap 70 on each portal 30 includes a frame 32 as shown in figure 5A which will provide a spacing between one portal 30 and any additional portals 30 in the drape) and the first flap positioned adjacent to the first sleeve and the second flap positioned adjacent to the second sleeve (as shown in figure 5B each flap 70 is positioned adjacent to a corresponding sheath 34). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified the device of Daly in view of Dye to provide first and second flaps that are spaced apart from one another and each positioned adjacent to a respective sleeve, as taught by Dye, in order to provide a means to hold each of the two sleeves of Daly in a retracted configuration for storage when not in use by closing a flap over the respective sleeve (as shown in fig 5A of Dye and described in para [0047]) and a means to allow each flap to pivot about the secured edge to a position where it extends perpendicularly away from the drape to permit extension of the respective sleeve for insertion of a device therein during use (as shown in fig 5B of Dye).
With respect to claim 15, Daly in view of Dye discloses the invention substantially as claimed (see rejection of claim 14) and Dye also teaches that a first flap (70) includes a first height (dimension in vertical direction shown in figure 5B) and the first sleeve (34) includes a different second height (dimension measured in the vertical direction shown in figure 5B), the first height is greater than the second height (as shown in figure 5B) such that the at least one flap (70) extends beyond a length of the at least one sleeve (as shown in figure 5B the element 70 extends above and below the dimensions of the element 34) and Dye also discloses that the second flap includes a third height and the second sleeve includes a fourth height wherein the third height is greater than the fourth height (second flap and second sleeve are interpreted as having the same configuration as the first flap/first sleeve and therefore are interpreted as having a flap height that is greater than the sleeve height). It would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified the device of Daly in view of Dye so that the first flap includes a first height and the first sleeve includes a second height, wherein the first height is greater than the second height, and the second flap includes a third height and the second sleeve includes a fourth height, wherein the third height is greater than the fourth height, as taught by Dye, since such a modification would have involved a mere change in the size of a component which is generally recognized as being within the level of ordinary skill in the art.
With respect to claim 16, Daly in view of Dye discloses the invention substantially as claimed (see rejection of claim 2) and Daly also discloses a first opening corresponding to an incision site on the proximal end of the drape (cranial region 22 is releasably attached to the top region of the patient’s head and thus is interpreted as providing an opening when detached providing access to the head for surgery; see para [0024;0029], the cranial region 22 is interpreted as being at the proximal end of the drape), the first opening positioned between a first sleeve and a different second sleeve (as shown in figures 1 and 4 the cranial region 22 is provided between the two sleeves 28).
With respect to claim 17, Daly in view of Dye discloses the invention substantially as claimed (see rejection of claim 2) and Dye also teaches at least one marking on a surface of the drape, the at least one marking configured to identify position of the first user relative to the drape, the one or more markings positioned by the proximal end of the drape (markings 15 – para [0049]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added at least one marking configured to identify position of the first user relative to the drape, as taught by Dye, to the bottom surface of the drape of Daly such that the at least one marking is positioned by the proximal end of the drape, as in Dye, in order to provide directions to assist with use and/or placement/positioning of the drape (see Dye para [0049]).
With respect to claim 19, the claim is rejected under 35 USC 103 as being unpatentable over Daly in view of Dye because with respect to the method steps claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus, as claimed, it is obvious that during normal use of the prior art device of Daly in view of Dye, it will also perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I). In the present case, the device recited in method claim 19 is identical to the device recited in claim 1 which is unpatentable over Daly in view of Dye (see claim rejections above). Additionally, Daly discloses that the drape can be unfolded to cover a patient (para [0027]) which therefore indicates that the drape is capable of folding as required in the method of claim 19. Since the prior art device of Daly in view of Dye is the same as the device for carrying out the claimed method, it is obvious that the device will perform the claimed process and, therefore, the method claimed is considered to be obvious in view of the prior art device.

Claims 7-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Daly (US 2014/0318551) in view of Dye et al (US 2013/0247921) and further in view of Menendez et al (US 20130204262).
	With respect to claim 7, Daly in view of Dye discloses the invention substantially as claimed (see rejection of claim 1) but does not disclose that the first device is a femoral support hook.
	Menendez, however, teaches a surgical process wherein a patient is placed in position for the surgical procedure on the operating table with the lower extremities prepped and draped (para [0037]) and during the procedure the femur is prepped for insertion of a femoral implant by lifting the femur using a femur hook (para [0004]). Thus, Menendez teaches use of a femoral support hook in conjunction with a surgical drape when inserting a femoral implant. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a femoral support hook as taught by Menendez as the first device in the system disclosed by Daly in view of Dye in order to allow a surgeon to lift the patient’s femur as needed during the procedure such as to allow insertion of a femoral implant during a hip replacement surgery as taught by Menendez.
	With respect to claim 8, Daly in view of Dye discloses the invention substantially as claimed (see rejection of claim 2) but does not disclose that the second device is a femur lift.
	Menendez, however, teaches a surgical process wherein a patient is placed in position for the surgical procedure on the operating table with the lower extremities prepped and draped (para [0037]) and during the procedure the femur is prepped for insertion of a femoral implant by lifting the femur using a femur hook and the femur distractor (para [0004]). Thus, Menendez is interpreted as teaching use of a femur lift in conjunction with a surgical drape when inserting a femoral implant. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a femur lift as taught by Menendez as the second device in the system disclosed by Daly in view of Dye in order to allow a surgeon to lift the patient’s femur as needed during the procedure such as to allow insertion of a femoral implant during a hip replacement surgery as taught by Menendez.
With respect to claim 18, Daly in view of Dye discloses the invention substantially as claimed (see rejection of claim 2) but does not disclose that the first device is a femoral support hook.
	Menendez, however, teaches a surgical process wherein a patient is placed in position for the surgical procedure on the operating table with the lower extremities prepped and draped (para [0037]) and during the procedure the femur is prepped for insertion of a femoral implant by lifting the femur using a femur hook (para [0004]). Thus, Menendez teaches use of a femoral support hook in conjunction with a surgical drape when inserting a femoral implant. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a femoral support hook as taught by Menendez as the first device in the system disclosed by Daly in view of Dye in order to allow a surgeon to lift the patient’s femur as needed during the procedure such as to allow insertion of a femoral implant during a hip replacement surgery as taught by Menendez.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Daly (US 2014/0318551) in view of Dye et al (US 2013/0247921) and further in view of Morris (US 4569341). 
With respect to claims 9 and 20, Daly in view of Dye discloses the invention substantially as claimed (see rejection of claims 1 and 19) and Daly also discloses a first opening corresponding to an incision site (cranial region 22 is releasably attached to the top region of the patient’s head and thus is interpreted as providing an opening when detached providing access to the head for surgery; see para [0024;0029]).
Daly in view of Dye does not, however, disclose that the opening is in a u-shaped configuration. Morris, however, teaches a surgical drape comprising an opening/fenestration 15 that is u-shaped as shown in figure 1 to permit the drape to be placed around a patient’s limb (col 1 lines 51-62). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the shape of the opening in the drape of Daly in view of Dye to be a u-shaped opening as taught by Morris in order to allow for placement of the drape around a patient’s limb.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Daly (US 2014/0318551) in view of Dye et al (US 2013/0247921) and further in view of Lamprich et al (US 20060191540).
With respect to claim 21, Daly in view of Dye discloses the invention substantially as claimed (see rejection of claim 5) but does not disclose that the at least one flap is positioned between the at least one sleeve and the first opening wherein the at least one flap is configured to obstruct the at least one sleeve from the first opening.
Lamprich, however, teaches a surgical drape 14 comprising a first opening corresponding to a surgical site (fenestration 16) at least one flap (top, bottom and side flaps – para [0020]; fig 2-3) and at least one sleeve (instrument pocket 46; interpreted as being configured as a sleeve in order to accommodate an instrument) wherein the flap is positioned between the at least one sleeve (46) and first opening (16) (the flaps are provided on all four sides of the fenestration 16 and thus are interpreted as being positioned between the fenestration at the center of the flaps and the pocket 46 provided on the drape in an area below but spaced away from the fenestration as shown in fig 4) and wherein the at least one flap is configured to obstruct the at least one sleeve from the first opening (the flaps are provided on all four sides of the fenestration 16 and thus are interpreted as providing an obstruction between the fenestration at the center of the flaps and other elements that are attached to the drape at locations away from the fenestration such as, for example, the pocket 46 which is provided on the drape in an area below but spaced away from the fenestration as shown in fig 4). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have positioned the at least one flap of the device of Daly in view of Dye between the at least one sleeve and the first opening and configured the flap to obstruct the sleeve from the opening, as in Lamprich, in order to maintain open, unobstructed access at the opening to prevent interference between the sleeve and a surgeon or surgical instruments being used at the opening during a procedure. Additionally, such a modification would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, since the modification merely requires a change in the position of the flap on the device of Daly in view of Dye to provide an arrangement as taught by Lamprich and rearranging parts of an invention involves only routine skill in the art.

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 2/28/22 have been fully considered as follows:
	With respect to the objections to the claims, Applicant’s amendments have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn. However, upon further review of the claims, additional objections have been made (as noted above) in order to provide improved clarity and readability in the claims.
Regarding the claim rejections under 35 USC 102/103, Applicant’s arguments on pages 8-13 of the Response have been fully considered but are rendered moot in view of the new grounds of rejection presented above which were necessitated by Applicant’s amendments to the claims.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2004/0103904; US 4730609; US 2013/0104909.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786